DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaji et al. (US 2018/0292623, hereafter Isaji) in view of Yagi et al. (JP 2015 145128, hereafter Yagi) in view of Nezu. (JP 11 20123)

	Isaji does not teach wherein the printing device comprises: a supplying roller that supplies an ink; and a printing roller that comprises a printing pattern on a surface thereof and that prints the mark on each of the optical fibers that are lined up in a width direction of the optical fibers by causing the ink supplied from the supplying roller to adhere to the printing pattern and transferring the ink onto the optical fibers, projections and depressions are disposed on a surface of the supplying roller, and the surface of the supplying roller opposes the printing pattern of the printing roller.
	Yagi teaches a printing device for printing on optical fibers comprising: a supplying roller that supplies an ink; and a printing roller that comprises a printing pattern on a surface thereof and that prints the mark on each of the optical fibers that are lined up in a width direction of the optical fibers by causing the ink supplied from the supplying roller to adhere to the printing pattern and transferring the ink onto the optical fibers. (See translation)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Isaji to include printing with rollers, as taught by Yagi, in order to provide accurate printed patterns in a well-known and predictable manner.
	Nezu teaches a printing device comprising a supplying roller that supplies an ink; and a printing roller that comprises a printing pattern on a surface thereof, wherein projections and depressions are disposed on a surface of the supplying roller, and the surface of the supplying roller opposes the printing pattern of the printing roller. (See translation)

	With respect to claim 15, Isaji, as modified by Yagi and Nezu, teaches the projections and depressions are disposed over an entire circumference of the supplying roller in a circumferential direction. (Nezu)
With respect to claim 16, although Isaji, as modified by Yagi and Nezu, does not explicitly teach a width of the printing pattern is equal to or greater than a distance between optical fibers at both ends among the optical fibers lined up in the width direction, and a width of a region in which the projections and depressions are disposed on the surface of the supplying roller is equal to or greater than the width of the printing pattern, however this would be an obvious modification in order to efficiently print a pattern on all of the optical fibers.
With respect to claim 17, Isaji, as modified by Yagi and Nezu, teaches depressed portions and projecting portions that form the projections and depressions on the surface of the supplying roller are disposed alternately along the width direction.
With respect to claim 18, Isaji, as modified by Yagi and Nezu, teaches the projections and depressions are formed by a mesh pattern on the surface of the supplying roller.
With respect to claim 19, Isaji, as modified by Yagi and Nezu, do not explicitly teaches a depth of a depressed portion constituting the projections and depressions is within a range from 20 to 80 µm. (Nezu, par. 15)
With respect to claim 20, Isaji, as modified by Yagi and Nezu, teaches
a number of depressed portions constituting the projections and depressions is within a range from 50 to 250 per inch. (Nezu)
With respect to claim 21, Isaji, as modified by Yagi and Nezu, teaches an open area rate that indicates a percentage of a total area of depressed portions with respect to an area of a region in which the projections and depressions are disposed is within a range from 50 to 80%.

With respect to claim 23, Isaji, as modified by Yagi and Nezu, teaches the viscosity of the ink is less than 100 mPa- s.
With respect to claim 24, Isaji, as modified by Yagi and Nezu, teaches the viscosity of the ink is within a range from 10 to 50 mPa- s.
With respect to claim 25, Isaji, as modified by Yagi and Nezu, teaches the ink is a UV-curable ink, and the optical fiber ribbon manufacturing device further comprises a UV irradiation device. (Isaji)
	With respect to claim 26, Isaji teaches an optical fiber ribbon manufacturing method comprising: supplying optical fibers; printing a mark on each of the optical fibers that are lined up in a width direction of the optical fibers by transferring the ink onto the optical fibers; and manufacturing an optical fiber ribbon by connecting the optical fibers on each of which the mark has been printed. (par. 69-75, Fig. 7)
	Isaji does not teach supplying an ink from a supplying roller to a printing roller that comprises a printing pattern on a surface thereof, wherein projections and depressions are disposed on a surface of the supplying roller, and the surface of the supplying roller opposes the printing pattern.
Yagi teaches a printing device for printing on optical fibers comprising: a supplying roller that supplies an ink; and a printing roller that comprises a printing pattern on a surface thereof and that prints the mark on each of the optical fibers that are lined up in a width direction of the optical fibers by causing the ink supplied from the supplying roller to adhere to the printing pattern and transferring the ink onto the optical fibers. (See translation)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Isaji to include printing with rollers, as taught by Yagi, in order to provide accurate printed patterns in a well-known and predictable manner.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Isaji to include printing with rollers, as taught by Yagi, in order to provide accurate printed patterns in a well-known and predictable manner.
With respect to claim 27, Isaji, as modified by Yagi and Nezu, teaches a viscosity of the ink is within a range from 10 to 50 mPa. s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,729,966, US 9,008,478 and US 9,340,039 teach inventions having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JILL E CULLER/Primary Examiner, Art Unit 2853